Title: To Benjamin Franklin from Félix Vicq d’Azyr, [before 27 August 1782]
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur,
[before August 27, 1782]
J’ai l’honneur de Vous adresser quelques Billets d’invitation pour la seance publique de la société Royale de médecine, qui aura lieu le 27 de ce mois et dont elle Vous prie de Vouloir bien disposer. La Compagnie espére que Vous Voudrez bien honorer cette assemblée de Votre présence.
Je serai en mon particulier infiniment flatté, si nous avons le bonheur de Vous posséder à cette séance. J’y ferai la lecture de l’Eloge du Célebre M. foterghill dont j’ai appris, depuis peu de jours, que Vous êtiez l’ami. Entre autres matériaux qui m’ont été adressés pour servir à la redaction de cet éloge, j’ai reçu celui qui en a été fait par M Thompson. Si Vous aviez quelques anecdotes particulieres relatives à M foterghill Je Vous prie de Vouloir bien me les Communiquer, Je m’empresserai d’en faire usage.
Je suis avec respect Monsieur Votre tres humble et très obeissant serviteur.
Vicq DAZYR
M franklin
 
Notation: Vic-d’azir
